Citation Nr: 1446481	
Decision Date: 10/21/14    Archive Date: 10/30/14	

DOCKET NO.  11-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Sid Hughes, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1972 to November 1975, and in the United States Army National Guard from May to September 1991, with service from May 28 to August 28, 1991 in the Southwest Asia Theater of Operations.  Pertinent evidence of record is to the effect that the Veteran had additional unverified service in the United States Naval Reserves, and the Army National Guard.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Upon review of this case, it would appear that the Veteran has chosen not to perfect his appeal regarding the issues of entitlement to service connection for sleep apnea, myalgia of the muscles, arthritis, skin rashes, and memory loss.  Accordingly, those issues are not currently before the Board.  Moreover, it is unclear whether, in addition to the issues currently on appeal, the Veteran wishes to pursue the issue of entitlement to service connection for tinnitus.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Regarding the Veteran's claimed depression, the Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Clemons Court further indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Under the circumstances, the original claim for service connection for depression is being expanded to include other psychiatric disorders.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder and hearing loss.  

In that regard, while as noted above, the Veteran had verified service in the United States Navy and in the United States Army National Guard, a review of the claims file would appear to indicate, that in addition to those verified periods of service, the Veteran had additional unverified duty both in the United States Naval Reserves, and in the Army National Guard.  Under the circumstances, an attempt must be made to verify that service prior to a final adjudication of the Veteran's claims for service connection.

The Board further notes that, while on various occasions, certain private practitioners have attributed the Veteran's hearing loss and psychiatric disorder to his period or periods of active military service, those opinions appear to have been rendered without access to the Veteran's claims file, and, in particular, his service treatment records.  Moreover, the opinions in question appear to have been based in large part on history provided by the Veteran.  Significantly, to date, the Veteran has yet to be afforded a VA psychiatric examination in order to more accurately determine the origin of his current psychiatric disability/disabilities.  Such an examination is necessary prior to a final adjudication of the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2007).  

Finally, since the time of the issuance of the most recent Supplemental Statement of the Case (SSOC) in June 2013, there has been added to the record correspondence from the Veteran's private primary care physician.  That evidence is pertinent to the Veteran's claim for service connection for bilateral hearing loss and depression.  Accordingly, absent a waiver (which is not present in this case), that evidence must be referred to the Agency of Original Jurisdiction (AOJ) for initial review.  See 18 C.F.R. 20.1304(c) (2013).  Moreover, at the hearing the Veteran requested that the case, and any new evidence be returned to the RO in order that his attorney could review the record and make an additional presentation.  He appeared at the hearing without his attorney, who was unable to attend, but the Veteran asked that the attorney be given a chance to review any new evidence and the RO consider any new evidence and the attorney's presentation before entry of a Board decision.

Accordingly, in light of the aforementioned, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate National Guard Bureau, as well as the Defense Finance and Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification as to whether the service in question was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty training service, etc.)  Following receipt of that information, the AOJ should obtain any additional service treatment records corresponding to such service which are not at this time a part of the Veteran's claims folder.  If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ should then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent treatment records on file, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran should be informed of any such problem.

3.  The Veteran should then be afforded a VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed psychiatric disability.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may result in denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned VA examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned psychiatric examination, the examining psychiatrist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable, acquired psychiatric disorder, and if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the issue of entitlement to service connection for bilateral hearing loss, as well as that of entitlement to service connection for an acquired psychiatric disorder, including depression, specifically taking into account the aforementioned correspondence from the Veteran's primary care physician dated in September 2014.  Should it be determined that additional notice or development, to include an additional examination or examinations, is necessary in order to fully adjudicate the matters at hand, such notice or development should be undertaken.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in June 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


